          Case 2:16-cr-00032-JCM-GWF Document 193 Filed 02/01/19 Page 1 of 2



     BRET O. WHIPPLE, ESQ.
 1
     Nevada Bar No. 6168
 2   JUSTICE LAW CENTER
     1100 S. Tenth Street
 3   Las Vegas, NV 89104
     (702) 731-0000
 4   admin@justice-law-center.com
     Attorney for Defendant Mary Green
 5
                                   UNITED STATES DISTRICT COURT
 6

 7                                       DISTRICT OF NEVADA

 8   THE UNITED STATES OF AMERICA,

 9                                  Plaintiffs,      Case No.: 2:16-cr-0032-JCM-GWF
10
            vs.
11                                                       STIPULATION TO MODIFY
                                                     CONDITONS OF PRETRIAL RELEASE
12   EMILE EDWARD BOUARI, et al.,                      FOR DEFENDANT MARY GREEN

13                                  Defendant.
14
            IT IS HEREBY STIPULATED AND AGREED, by and between ROBERT A. KNIEF,
15
     ESQ., Assistant United States Attorney, counsel for the UNITED STATES OF AMERICA, AND
16
     BRET O. WHIPPLE, ESQ., counsel for defendant MARY GREEN; that an order be entered
17
     modifying Defendant Green’s conditions of pre-trial release.
18

19          Specifically, the parties signed herein stipulate and request an order removing condition

20   (19) “The defendant shall not obtain a passport or passport card” (imposed by ECF No. 12) as it

21   relates to Defendant Green.

22          Dated this 1st day of February, 2019
            JUSTICE LAW CENTER                   UNITED STATES ATTORNEY’S OFFICE
23

24
              /s/ Bret O. Whipple                 /s/ Robert A. Knief
            BRET O. WHIPPLE, ESQ.                 ROBERT A. KNIEF, ESQ.
25          Nevada Bar No. 6168                   Assistant United States Attorney Counsel for
            1100 South Tenth Street               USA
26          Las Vegas, Nevada 89104
27

28

                                                       1
          Case 2:16-cr-00032-JCM-GWF Document 193 Filed 02/01/19 Page 2 of 2



                                UNITED STATES DISTRICT COURT
 1

 2                                     DISTRICT OF NEVADA

 3

 4   THE UNITED STATES OF AMERICA,

 5                                Plaintiffs,        Case No.: 2:16-cr-0032-JCM-GWF
 6
            vs.
 7                                                     ORDER APPROVING STIPULATION
                                                         TO MODIFY CONDITIONS OF
 8   EMILE EDWARD BOURARI, et al.,                         PRETRIAL RELEASE FOR
                                                          DEFENDANT MARY GREEN
 9                                Defendant.
10

11

12          IT IS THEREFORE ORDERED that the above stipulation is approved and that defendant
13
     MARY GREEN’s conditions of pretrial release are modified, and that condition (19) stating that
14
     “The defendant shall not obtain a passport or passport card” is hereby removed and is no longer a
15
     condition imposed upon DEFENDANT MARY GREEN.
16
            DATED AND DONE this 14th day of February, 2019.
17

18

19
                                                 ______________________________________
20                                               UNITED
                                                 UNITED STATES
                                                         STATES DISTICT  COURT
                                                                 MAGISTRATE      JUDGE
                                                                               JUDGE
21

22

23

24

25

26

27

28

                                                       2
